DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 16 have been canceled. 

Drawings
The previous drawing objection is withdrawn. The drawings received on 08 July 2019 are accepted.
Specification
The previous specification objections are withdrawn in light of the editorial changes to the specification.
Claim Objections
The previous claim objections are withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 12, 13, and 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 5177971) Kiyota hereafter referred to as Kiyota in view of (US 5251883) Simon et al. hereafter referred to as Simon.

Regarding claim 1, Kiyota (fig 1) teaches A cryogenic refrigerator device comprising: a housing (housing 10) that is configured to enclose a gaseous working agent col 1, line 34-36 “In the entire inside of the compressor 1 is sealed a working gas, such as a helium gas, having a high pressure.”; a positive displacement compressor (compressor 1), having a moving component (piston 5) configured to be driven back and forth col 1 line 14 “a piston 5 which reciprocates in the cylinder 4” within the housing (housing 10) along a longitudinal axis of the device by a linear electromagnetic actuator col 1 line 29-31 “The movable coil 8 is constructed so that it can reciprocates in an axial direction of the piston 5 in a gap 16 formed in the magnetic circuit 15”; a displacer (displacer 20) that includes a regenerative heat exchanger (regenerator 23) and that is configured to slide back and forth along the longitudinal axis col 2, line 23-24 “causes the displacer 20 to reciprocate in the cold finger 2 in its axial direction” within a cold finger (cold finger 2) that is connected to a distal end fig 1 clearly shows a regenerative heat exchanger (regenerator 23) that is configured to slide back and forth within a cold finger (cold finger 2) that is distal to the rest of the cryogenic refrigerator device of the housing col 1 line 44-45 “a displacer 20 which reciprocates in the cold cylinder 18”, wherein a proximal end of the displacer (displacer 20) is connected to a displacer plunger that includes a bore (gas passage holes 24) that enables flow of the working agent between the regenerative heat exchanger and a warm chamber col 1 line 54-56 “The cold space 21 and the hot space 22 communicate with the regenerator 23 through the gas passage holes 24” that is proximal to the displacer plunger. Because applicant placed an auxiliary mass between the compression chamber 17 and the hot space 22 taught by Kiyota, the auxiliary mass would necessarily be required to contain a bore to provide fluid 
Kiyota further teaches motion of the moving component of the compressor (piston 5) is transmitted to the displacer (displacer 20), wherein the auxiliary mass includes a bore (connecting pipe 3) to enable the working agent to flow between col 2 line 33-34 “The working gas in the compression space 17 flows into the hot space 22 through the connecting pipe 3” a compression chamber (compression space 17)  located between the moving component (piston 5) of the compressor and the auxiliary mass interpreted as the bore of the auxiliary mass and not the mass itself and the warm chamber (hot space 22). 
Kiyota further teaches the predetermined phase shift col 2 line 21-25 “The interaction of the force and the resonant spring 19 causes the displacer 20 to reciprocate in the cold finger 2 in its axial direction at the same frequency as the piston 5 and out of phase with the piston 5”. The recitation of “the same frequency” combined with “out of phase” by Kiyota demonstrate a “predetermined phase shift”. 
While Kiyota does not teach an auxiliary mass configured to slide back and forth along the longitudinal axis within the housing and between the moving component of the compressor and the displacer plunger the auxiliary mass connected to the moving component of the compressor by a drive spring and to the displacer plunger by a displacer spring Simon (fig 8) teaches an auxiliary mass configured to slide back and forth along the longitudinal axis within the housing and between the moving component of the compressor and the displacer plunger the auxiliary mass connected to the moving component of the compressor by a drive spring and to the displacer plunger by a displacer spring. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the phase shifter taught by Simon into the cryogenic refrigerator device taught by Kiyota to reduce vibration transfer (in this case, retard the vibration transfer) between components, col 4 line 38 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter”.
cryogenic refrigerator device taught by Kiyota, an auxiliary mass would then appear between the compression chamber 17 and the hot space 22 as the cryogenic refrigerator of Kiyota is linearly configured. An auxiliary mass in said position would necessarily and obviously be required to contain a bore to provide the same fluid communication afforded by connecting pipe 3 between the compression chamber 17 and the hot space 22. Simon teaches spring-mass-spring phase shifter to reduce vibration transfer between components, col 4 line 28-31 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter”. 
Kiyota As modified by Simon above shows a pre-determined phase shift that minimizes vibration transfer of the system which can be understood as maximizing the coefficient of performance of the system with respect to vibrational transfer.

Regarding claim 2, modified Kiyota teaches the device of claim 1 as stated above, further comprising an electromagnetic driver that is configured to drive the moving component of the compressor back and forth col 1 line 29-31 “The movable coil 8 is constructed so that it can reciprocates in an axial direction of the piston 5 in a gap 16 formed in the magnetic circuit 15”.

Regarding claim 10, modified Kiyota teaches the device of claim 1 as stated above, further comprising a linear electric motor (movable coil 8) that is configured to drive the moving component (piston 5) of the compressor back and forth col 1 line 29-31 “The movable coil 8 is constructed so that it can reciprocates in an axial direction of the piston 5 in a gap 16 formed in the magnetic circuit 15”.
	
Regarding claim 12, modified Kiyota teaches the device of claim 1 as stated above, While Kiyota does not explicitly teach the predetermined phase shift is in the range of 25° to 35°, Kiyota teaches col 2 line 25-28 “the piston 5 and the displacer 20 are moving while keeping a suitable difference in phase”.
the predetermined phase shift is in the range of 25° to 35°, into the cryogenic refrigerator device taught by Kiyota and to modify the phase shift as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range instant application [0069] The simulations indicate that auxiliary mass 54 moves almost in opposite phase with (e.g. with a phase lag of 195° to about 205° relative to) motion of drive piston 76 over heat lift values ranging from about 0.1 W to about 1.2 W. Over the same range of heat lift values, the phase lag of the motion of displacer 18 relative to the motion of drive piston 76 varies from about 35° to about 25°. Since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 13, modified Kiyota teaches The device of claim 1 as stated above, While Kiyota does not explicitly teach a phase shift between motion of the auxiliary mass and motion of the drive piston is in the range of 195° to 205°, Kiyota teaches col 2 line 25-28 “the piston 5 and the displacer 20 are moving while keeping a suitable difference in phase”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the phase shift is in the range of 195° to 205°, into the cryogenic refrigerator device taught by Kiyota and to modify the phase shift as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range instant application [0069] The simulations indicate that auxiliary mass 54 moves almost in opposite phase with (e.g. with a phase lag of 195° to about 205° relative to) motion of drive piston 76 over heat lift values ranging from about 0.1 W to about 1.2 W. Over the same range of heat lift values, the phase lag of the motion of displacer 18 relative to the motion of drive piston 76 varies from about 35° to about 25°. Since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

the device of claim 1 as stated above. 
While Kiyota does not teach a distal end of the auxiliary mass is mechanically coupled by a displacer spring to a front plunger that is connected to the displacer, Simon (fig 8) teaches a distal end of the auxiliary mass is mechanically coupled by a displacer spring to a front plunger that is connected to the displacer. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the phase shifter taught by Simon into the cryogenic refrigerator device taught by Kiyota to reduce vibration transfer (in this case, retard the vibration transfer) between components, col 4 line 38 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter”.
If a spring-mass-spring phase shifter were added to the cryogenic refrigerator device taught by Kiyota, an auxiliary mass would then appear between the compression chamber 17 and the hot space 22. An auxiliary mass in said position would necessarily and obviously be required to be mechanically coupled by springs to the displacer on the distal side and the piston on the proximal side Simon teaches spring-mass-spring phase shifter to reduce vibration transfer between components, col 4 line 28-31 “The problem of the attenuation of the vibrations transmitted by a vibrating structure such as a helicopter rotor to another structure (the pod of the helicopter) can still be resolved… by virtue of a phase-shifter”.

Regarding claim 17, modified Kiyota teaches the device of claim 15 as stated above, wherein each of the auxiliary mass and the front mass comprises a central bore (connecting pipe 3 and gas passage 24) so as to allow pneumatic communication of the working agent col 1 line 67 - col 2 line 2 “The compression chamber 17, the space in the connecting pipe 3, the cold space 21, the hot space 22, the regenerator 23 and the gas passage holes 24 communicate with each other” between the compression chamber (compression space 17), the warm chamber (hot space 22) and a warm side of the regenerator (regenerator 23). The claimed bore within the auxiliary mass and the auxiliary mass itself are addressed separately based on their respective functions in each claimed recitation. If a spring-mass-spring phase shifter were added to the cryogenic refrigerator device taught by Kiyota, an auxiliary . 

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon as applied to claim 1 above, and further in view of (US 20190207503) Ras et al. hereafter referred to as Ras.

Regarding claim 3, modified Kiyota teaches the device of claim 2 as stated above. 
While Kiyota does not teach the electromagnetic driver comprises a moving assembly comprising axially and oppositely polarized permanent magnets configured to slide back and forth within the housing along the longitudinal axis, and a coil that is wound about the housing and return iron enclosing the driving coil, Ras teaches the electromagnetic driver comprises a moving assembly comprising axially and oppositely polarized permanent magnets [0019] “Each quadrature magnet 28 may be polarized in a direction toward the ring shaped magnet 26 as shown by the arrows on each quadrature magnet 28 as shown in FIG. 3” configured to slide back and forth within the housing along the longitudinal axis [0018] “The voice coil 21 and the magnet assembly 20 cooperate magnetically when electric current passes through the voice coil 21 to perform as a voice coil linear actuator”, and a coil that is wound about the housing (voice coil 21) and return iron enclosing the driving coil to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the electromagnetic driver with axially and oppositely opposed cryogenic refrigerator device taught by Kiyota to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”
Regarding claim 5, modified Kiyota teaches the device of claim 3 as stated above.
While Kiyota does not teach the axially and oppositely magnetized permanent magnets are separated by a ferromagnetic spacer Ras teaches the axially and oppositely magnetized permanent magnets (quadrature magnet 28) are separated by a ferromagnetic spacer (ring shaped magnet 26) to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the electromagnetic driver taught by Ras into the cryogenic refrigerator device taught by Kiyota to improve efficiency [0024] “A magnet assembly for a Stirling cooler motor according to the present disclosure may provide reduced power consumption and reduced motor size for any particular heat capacity of such a cooler.”

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon and Ras as applied to claim 3 above, and further in view of (US 5195320) Kushnir hereafter referred to as Kushnir.

Regarding claim 4, modified Kiyota teaches the device of claim 3 as stated above, Kiyota further teaches the magnet assembly (magnetic circuit 15)
While Kiyota does not teach the compressor comprises a drive piston that is connected to a shaft that extends distally from the magnet assembly Kushnir teaches the compressor comprises a drive piston (piston 6) that is connected to a shaft (connecting rod 20) that extends distally from the driver (crankshaft 16) to transfer motion from the source to the piston col 2 line 36-38 “The drive 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect components using a shaft or rod as taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to transfer motion from the source to the piston col 2 line 36 “The drive comprises a crank shaft 16 driven, e.g., by an electric motor (not shown), and coupled by connecting rod 18 and 20 to reciprocate the pistons 6 and 12.”
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).

Claims 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon as applied to claim 1 above, and further in view of Kushnir.

Regarding claim 6, modified Kiyota teaches the device of claim 1, wherein the moving component of the compressor is a piston (piston 5). 
While Kiyota does not teach the device further comprising a clearance seal between the piston and a static cylinder, Kushnir teaches the device further comprising a clearance seal between the piston and a static cylinder col 1 line 54-56 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to prevent unintended flow between chambers col 3 line 29-31 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29-31 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.

Regarding claim 7, modified Kiyota teaches the device of claim 1 as stated above. 
While Kiyota does not teach the moving component of the compressor is a cylinder, Kushnir teaches the moving component of the compressor is a cylinder col 3 line 45 “In addition, while in the illustrated piston-cylinder assembly the cylinder is static, and the piston is reciprocated with respect to the cylinder, it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the moving… cylinder and a static piston taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” Thus Kushnir teaches that a compressor has a finite number of configurations. Those configurations are such that the piston can move inside a static cylinder, the cylinder can move around a static piston, or both piston and cylinder could move. Therefore any compressor will be designed using one of these obvious combinations. 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.). 
While Kiyota does not teach the device further comprising a clearance seal between the cylinder and a static piston Kushnir teaches the device further comprising a clearance seal between the cylinder and a static piston col 1 line 54 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” and to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.

Regarding claim 14, modified Kiyota teaches the device of claim 1 as stated above.
While Kiyota does not teach a clearance seal between the displacer plunger and the housing Kushnir teaches a clearance seal between the displacer plunger and the housing, col 1 line 54 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.
 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota in view of Simon and Kushnir as applied to claim 7 above, and further in view of (US 6209328) Kim et al. hereafter referred to as Kim.

the device of claim 7 as stated above, the compressor comprises a cylinder liner interpreted as a cylinder wall (cylinder 4).
While Kiyota does not teach  a proximal cap, the magnet assembly surrounding and attached to the cylinder liner, the cylinder configured to slide back and forth around a cylindrical core that is fixed to the housing, 
Kim (fig 4) teaches the compressor comprises a cylinder liner,  with a proximal cap (first elastic guide support member 151) the first elastic support member of Kim limits the movement of the piston 140 in the proximal direction and maintains the integrity of the cylinder, the magnet assembly (magnet 122b) surrounding and attached to the cylinder liner, interpreted as a cylinder wall (cylinder 110a), to provide motion col 12 line 14 “When a power is applied to the driving motor 120, and the rotor 122 reciprocates based on an electric magnetic force, the driving shaft 130 engaged to the rotor 122 reciprocates”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the magnet assembly surrounding and attached to the cylinder liner as the driver taught by Kim into the cryogenic refrigerator device taught by Kiyota to provide motion col 12 line 14 “When a power is applied to the driving motor 120, and the rotor 122 reciprocates based on an electric magnetic force, the driving shaft 130 engaged to the rotor 122 reciprocates”.
Kushnir teaches the cylinder configured to slide back and forth col 3 line 45 “In addition, while in the illustrated piston-cylinder assembly the cylinder is static, and the piston is reciprocated with respect to the cylinder, it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.” around a cylindrical core (piston) that is fixed to the housing. While Kushnir does not explicitly teach a cylindrical core (piston) that is fixed to the housing, in the case of a static piston and moving cylinder, the piston is necessarily fixed to the housing to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cylinder configured to slide back and forth around a cylindrical core taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to provide another design option col 3 line 51 “it will be appreciated that the invention could also be incorporated in constructions wherein the piston is static, and the cylinder is reciprocated with respect to the piston.”
Thus Kushnir teaches that a compressor has a finite number of configurations. Those configurations are such that the piston can move inside a static cylinder, the cylinder can move around a static piston, or both piston and cylinder could move. Therefore any compressor will be designed using one of these obvious combinations. 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Regarding claim 9, modified Kiyota teaches the device of claim 8 as stated above. 
While Kiyota does not teach a clearance seal between the core and the cylinder liner Kushnir teaches a clearance seal between the core and the cylinder liner col 1 line 54 “the first piston head defining a clearance seal with respect to the first portion of the cylinder” to prevent unintended flow between chambers col 3 line 29 “so that the working chamber, as well as the clearance seal between piston head 12a and cylinder section 10a, will be free of any liquid”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the clearance seals taught by Kushnir into the cryogenic refrigerator device taught by Kiyota to prevent unintended flow between chambers col 3 line 29 “so that .

Response to Arguments
Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive. 
In view of amendments, the rejections under 35 USC 112(b) and 112(d) are withdrawn.
Applicant argues on page 11that “Simon describes an auxiliary mass that radially surrounds the two parts of the bar. Since the two parts of the bar are separated hydraulically there would be no space into which an auxiliary mass could be placed within a housing along a longitudinal axis between the parts of the bar.” 
	While it is appreciated that the invention described by Simon is drawn to a radial spring-mass-spring phase shifter, figure 8, while schematic in nature suggests a linear spring-mass-spring phase shifter. Regarding applicant’s argument that there is no space to include a linear spring-mass-spring phase shifter into the radial design of Simon, the argument is moot because the modification stated in the rejection above includes incorporating the linear spring-mass-spring phase shifter taught by fig 8 of Simon into the linear cryogenic refrigerator taught by Kiyota. As said phase shifter is applied to Kiyota, such a teaching would be understood by one having ordinary skill in the art to be applied in a linear manner. The mechanism of Kiyota is entirely linear, therefore the combination would necessarily be linear and would include the further argued limitations drawn to the mass sliding back and forth along the longitudinal axis within the housing and between the moving components of the compressor. In considering the disclosure of a reference, it is proper to take into account not only the invention of the reference but the full disclosure, including simplified explanations of a feature.
	Further arguments on pages 11-14 regarding other references are directed towards the phase shifter. The rejection of claim 1 is maintained and therefore further arguments are moot because they are all drawn to the limitations recited in claim 1 and explained above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        


/BRIAN M KING/           Primary Examiner, Art Unit 3763